Citation Nr: 1030705	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-21 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The Veteran served on active duty from October 1942 to December 
1945. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In May 2009, the Board entitlement to an increased evaluation for 
bilateral pes planus, and entitlement to a total disability 
rating based on individual unemployability due to a service-
connected disability.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  In December 
2009, the Court granted a joint motion for remand, and vacated 
the May 2009 Board decision.  


FINDINGS OF FACT

1.  In June 2010, the Board denied entitlement to an increased 
evaluation for pes planus, and remanded the issue of entitlement 
to a total disability rating based on individual unemployability 
due to a service-connected disability.

2.  In July 2010, the Board was notified that the Veteran had 
died in February 2010.

3.  Because the Veteran died prior to the Board's June 2010 
decision and remand, the June 2010 decision and remand was not in 
accord with due process.

4.  Because the Veteran died during the course of the appeal, the 
Board does not have jurisdiction to adjudicate the merits of the 
underlying claims.




CONCLUSIONS OF LAW

1.  The criteria are met for vacating the Board's decision of 
June 2010.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 20.904 (2009).

2.  Because of the Veteran's death the Board does not have 
jurisdiction to adjudicate the claims on appeal.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VACATUR AND DISMISSAL

In June 2010, the Board denied entitlement to an increased 
evaluation for pes planus, and remanded the issue of entitlement 
to a total disability evaluation based on individual 
unemployability due to service connected disorders.

The Veteran died on February 2010.  Significantly, the Board did 
not know of his death until July 2010, i.e., after issuance of 
the June 2010 Board decision.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236. 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Because of the death of the Veteran in February 2010, in June 
2010 the Board lacked jurisdiction to adjudicate the issues on 
appeal. 

Accordingly, the June 2010 decision is hereby VACATED.

Similarly, the Board must dismiss the underlying claims for lack 
of jurisdiction. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching the above determinations, the Board intimates no 
opinion as to the merits of the claims on appeal or any 
derivative claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106.

ORDER

The Board's June 201o decision is vacated.

The appeal is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


